DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 21-31 are pending for examination.  Claims 16-20 were cancelled in claim amendments filed 08/30/2021.  Claims 21-31 are new.
This Office action is FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoica et al. (U.S. Patent No. US 10,929,229 B2), hereinafter “Stoica.”

With regards to Claim 1, Stoica teaches:
a system (Fig. 7; col. 20, lines 54-67; and col. 21, lines 1-5.) for rebuilding a Redundant Array of Independent Disks ("RAID") (Figs. 6A-6C; col. 17, lines 55-67; and col. 18, lines 1 and 2.), the system comprising:
a RAID engine comprising one or more processing devices (Figs. 6A-6C and col. 16, lines 49-60; regarding, e.g., processor / module[s] that perform, e.g., method 600.) that:
facilitate packet communications with a plurality of storage devices, the packet communications including Read/Write-Rebuild opcodes (col. 24, lines 4-14; regarding, e.g., machine instructions [opcodes]; Figs. 6A-6C; and col. 18, lines 38-67.) and settings that prioritize read and write requests including RAID rebuild operations of the plurality of storage devices over standard read/write operations (Figs. 6A-6C; col. 19, lines 17-67; and col. 20, lines 1-17; regarding, e.g., redirected I/O requests that are associated with already-rebuilt data [standard read/write operations].), the Read/Write-Rebuild opcodes including rebuild input/output ("IO") read requests that read good portions of data and parity information from a set of the plurality of storage devices (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.), and rebuild IO write requests that write data to a new one of the plurality storage devices (Figs. 6A-6C; col. 18, lines 38-67; col. 20, lines 3-17; and col. 20, lines 27-34.) wherein the written data includes data that is reconstructed by the RAID engine based on the good portions of data and the parity information (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).

With regards to Claim 2, Stoica teaches the system of Claim 1 as referenced above.  Stoica further teaches:
wherein the Read/Write-Rebuild opcodes further include a memory read request for the rebuild (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.) and memory write request for the rebuild (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).

With regards to Claim 3, Stoica teaches the system of Claim 1 as referenced above.  Stoica further teaches:
wherein the plurality of storage devices is configured as a single logical device and includes a volume of data that is stored across the plurality of storage devices (Figs. 6A-6C; col. 17, lines 55-67; col. 18, lines 1 and 2; Fig. 4A; Fig. 4B; and col. 9, lines 31-62.).

With regards to Claim 7, Stoica teaches the system of Claim 1 as referenced above.  Stoica further teaches:
wherein the set of the plurality of storage devices comprise unfailed ones of the plurality of storage devices (Figs. 6A-6C and col. 18, lines 38-67.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Cooper et al. (U.S. Patent No. US 9,378,093 B2), hereinafter “Cooper.”

With regards to Claim 4, Stoica teaches the system of Claim 1 as referenced above.  Stoica does not explicitly teach:
wherein the RAID engine further reconstructs the written data by performing exclusive or ("XOR") computations on the good portions of data and the parity information in accordance with the system of Claim 1.
However, Cooper teaches:
wherein the RAID engine further reconstructs the written data by performing exclusive or ("XOR") computations on the good portions of data and the parity information (Fig. 1; Fig. 2; and col. 2, lines 43-57.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with XOR computations as taught by Cooper because combining prior art elements (reconstructing failed data – Stoica: col. 20, lines 11-15; and performing XOR computations) according to known methods can be done to yield predictable results (providing known means for data reconstruction).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Grube et al. (U.S. Patent No. US 8,725,940 B2), hereinafter “Grube.”


wherein the RAID engine further:
retrieves data requested from a given one of the plurality of storage devices that is not from the set (Figs. 6A-6C; col. 17, lines 19-39; and col. 18, lines 50-58; regarding, e.g., the failed storage device [not from the set].).
Stoica does not explicitly teach:
determines that the requested data includes errors based on a comparison with the parity information in accordance with the system of Claim 1.
However, Grube teaches:
determines that the requested data includes errors based on a comparison with the parity information (Fig. 17 and col. 28, lines 48-58.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with comparing stored / existing parity with newly-calculated parity as taught by Grube because a simple substitution of one known element (e.g. detecting media errors in response to a scrubbing process – Stoica: col. 17, lines 33-39) for another (detecting errors in response to the comparison of parity calculations) can be made to obtain predictable results (providing known means for detecting errors in a storage device).

With regards to Claim 6, Stoica in view of Grube teaches the system of Claim 5 as referenced above.  Stoica in view of Grube further teaches:
wherein the RAID engine further rebuilds the requested data with the data written to the new one of the plurality of storage devices (Stoica: Figs. 6A-6C; Stoica: col. 18, lines 38-67; and Stoica: col. 20, lines 3-17.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Maeda et al. (U.S. Patent Application Publication No. US 2014/0075240 A1), hereinafter “Maeda.”

With regards to Claim 8, Stoica teaches:
a method for detecting and repairing drives in a Redundant Array of Independent Disks ("RAID") (Figs. 6A-6C; col. 17, lines 55-67; and col. 18, lines 1 and 2.) storage system (Fig. 7; col. 20, lines 54-67; and col. 21, lines 1-5.), the method comprising:
determining operating conditions of a plurality of drives by sending transaction requests to the plurality of drives (Fig. 5A; Fig. 5B; Fig. 6A; col. 16, lines 9-21; and col. 11, lines 40-50; regarding, e.g., write / parity requests.);
identifying expected acknowledgement and responses are not returned by a given one of a plurality of drives in response to the transaction requests (Figs. 6A-6C and col. 17, lines 19-39; regarding, e.g., a heartbeat request.);
determining the given one of the plurality of drives has failed based on the identification (Figs. 6A-6C and col. 17, lines 19-39.);
determining that the failed drive has been replaced with a new drive (Figs. 6A-6C; col. 18, lines 38-67; regarding, e.g., the third storage device of Fig. 6B; and col. 18, lines 3-10.);
triggering a RAID rebuild (Figs. 6A-6C and col. 18, lines 38-67.);
issuing a Read-Rebuild opcode that reads data and parity information from remaining ones of the plurality of drives in response to the RAID rebuild (col. 24, lines 4-14; regarding, e.g., machine instructions [opcodes]; Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.);
calculating data that was stored on the failed drive prior to failure based on the data and parity information from the remaining ones of the plurality of drives (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.); and
issuing a Write-Rebuild opcode that writes the calculated data to the new drive (col. 24, lines 4-14; Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).
Stoica does not explicitly teach:
by determining that the failed drive has been removed from a drive slot and the new drive has been installed in the drive slot.
However, Maeda teaches:
by determining that the failed drive has been removed from a drive slot and the new drive has been installed in the drive slot (¶ 0113.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with detecting that a replacement disk has been installed in a removed, failed disk’s slot as taught by Maeda because a simple substitution of one .

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stoica, further in view of Maeda, and further in view of Umberger et al. (U.S. Patent No. US 6,647,514 B1), hereinafter “Umberger.”

With regards to Claim 9, Stoica in view of Maeda teaches the method of Claim 8 as referenced above.  Stoica in view of Maeda does not explicitly teach:
wherein the Read-Rebuild opcode includes a prioritized input/output ("I/O") read request of data from the remaining ones of the plurality of drives that takes precedence over I/O read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Read-Rebuild opcode includes a prioritized input/output ("I/O") read request of data from the remaining ones of the plurality of drives that takes precedence over I/O read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica in view of Maeda with prioritized rebuild I/O requests over host I/O 

With regards to Claim 10, Stoica in view of Maeda teaches the method of Claim 8 as referenced above.  Stoica in view of Maeda does not explicitly teach:
wherein the Read-Rebuild opcode includes a prioritized memory write of the data read from good drives of the plurality of drives to memory that takes precedence over memory read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Read-Rebuild opcode includes a prioritized memory write of the data read from good drives of the plurality of drives to memory that takes precedence over memory read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica in view of Maeda with prioritized rebuild I/O requests over host I/O requests as taught by Umberger because deprioritizing regular / host I/O requests allows a rebuild process to occur more efficiently such that data is not having to be continually reconstructed during a rebuild (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).

With regards to Claim 12, Stoica in view of Maeda teaches the method of Claim 8 as referenced above.  Stoica in view of Maeda does not explicitly teach:
wherein the Write-Rebuild opcode includes a prioritized I/O write request of the calculated data to the new drive that takes precedence over I/O read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Write-Rebuild opcode includes a prioritized I/O write request of the calculated data to the new drive that takes precedence over I/O read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica in view of Maeda with prioritized rebuild I/O requests over host I/O requests as taught by Umberger because deprioritizing regular / host I/O requests allows a rebuild process to occur more efficiently such that data is not having to be continually reconstructed during a rebuild (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).

With regards to Claim 13, Stoica in view of Maeda teaches the method of Claim 8 as referenced above.  Stoica in view of Maeda does not explicitly teach:
wherein the Write-Rebuild opcode includes a prioritized memory read of the calculated data that takes precedence over memory read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Write-Rebuild opcode includes a prioritized memory read of the calculated data that takes precedence over memory read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica in view of Maeda with prioritized rebuild I/O requests over host I/O requests as taught by Umberger because deprioritizing regular / host I/O requests allows a rebuild process to occur more efficiently such that data is not having to be continually reconstructed during a rebuild (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stoica, further in view of Maeda, and further in view of Cooper.

With regards to Claim 11, Stoica in view of Maeda teaches the method of Claim 8 as referenced above.  Stoica in view of Maeda does not explicitly teach:
wherein calculating the data includes calculating an exclusive or ("XOR") operation on the data and parity information from the remaining ones of the plurality of drives in accordance with the method of Claim 8.
However, Cooper teaches:
wherein calculating the data includes calculating an exclusive or ("XOR") operation on the data and parity information from the remaining ones of the plurality of drives (Fig. 1; Fig. 2; and col. 2, lines 43-57.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica in view of Maeda with XOR computations as taught by Cooper because combining prior art elements (reconstructing failed data – Stoica: col. 20, lines 11-15; and performing XOR computations) according to known methods can be done to yield predictable results (providing known means for data reconstruction).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoica, further in view of Maeda, and further in view of Nomura et al. (U.S. Patent No. US 6,601,132 B2), hereinafter “Nomura.”

With regards to Claim 14, Stoica in view of Maeda teaches the method of Claim 8 as referenced above.  Stoica in view of Maeda does not explicitly teach:
retrying the transaction requests a preset number of times in accordance with the method of Claim 8.
However, Nomura teaches:
retrying the transaction requests a preset number of times (Fig. 4 and col. 4, lines 12-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica in view of Maeda with retrying (a) request(s) up to a predetermined value as taught by Nomura because performing one or more retries of a request may take less time and/or system resources compared to, e.g., a stripe rebuild (Stoica: col. 17, lines 33-39), thereby improving the overall performance of the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stoica, further in view of Maeda, and further in view of Olarig et al. (U.S. Patent No. US 6,467,048 B1), hereinafter “Olarig.”

With regards to Claim 15, Stoica in view of Maeda teaches the method of Claim 8 as referenced above.  Stoica in view of Maeda does not explicitly teach:
setting a register bit or a graphical user interface flag that notifies a user that the given one of the plurality of drives has failed in accordance with the method of Claim 8.
However, Olarig teaches:
setting a register bit or a graphical user interface flag that notifies a user that the given one of the plurality of drives has failed (Fig. 4; Fig. 4A; and col. 12, lines 8-21; regarding, e.g., an error threshold [user interface flag] used to activate an LED indicator.).
.


Allowable Subject Matter
Claims 21-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 21 and 27 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 21
Claim 27: “…determining a presence detect pin at a drive slot associated with the failed drive has been toggled; setting a register bit or a graphical user interface flag that notifies a user that the presence detect pin has been toggled; determining that the failed drive has been replaced with a new drive based on the toggling of the presence detect pin;…”


Response to Arguments
Applicant’s arguments with respect to Claims 8-15 have been considered but are moot because the new ground of rejection relies on the Maeda reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments, with regards to 35 U.S.C. 102 and/or 35 U.S.C. 103, filed 08/30/2021, have been fully considered, but they are not persuasive.

The Remarks argue that:
Stoica fails to disclose processing devices that "facilitate packet communications with a plurality of storage devices, the packet communications including…settings that prioritize read and write requests including RAID rebuild operations of the plurality of storage devices over standard read/write operations" recited in Claim 1, as amended.  The presently claimed element recites functionality that configures data 

	However, the Examiner respectfully disagrees.

	With regards to # 1 above, the Examiner respectfully asserts that the claimed “standard read/write operations,” under BRI, are any redirected I/O (read, write, and/or associated data rebuild) operations that are not specifically associated with a prioritized data rebuild.  Stoica: Figs. 6A-6C; Stoica: col. 19, lines 17-67; and Stoica: col. 20, lines 
	However, sometimes there are different redirected I/O requests that correspond to data that is not yet successfully rebuilt.  If one or more of these different I/O requests corresponds to data that has not yet been successfully rebuilt, its data rebuild is prioritized (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).  The Examiner reasonably interprets these different I/O requests as the claimed “read and write requests including RAID rebuild operations” because they are prioritized “over standard read/write operations.”

With regards to Claims 2-7, the Remarks do not discuss any further reasons as to why Cooper and/or Grube do not teach the limitations of these claims; therefore, Claims 2-7 remain rejected using at least the reasoning provided above in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114